


EXHIBIT 10.1

 

Sona to Acquire Sibling Entertainment Group Assets

Ticker Symbol: U:SDVC

VANCOUVER, British Columbia -- (Business Wire) -- May 22, 2006

 

Sona Development Corp. (“Sona”) (OTCBB:SDVC) today announced that it has
executed a letter of intent to purchase 100% of the assets of Sibling
Entertainment Group, Inc. (“Sibling”), an entertainment development and
production company based in New York City by acquiring certain wholly owned
subsidiaries to be formed by Sibling for the purpose of this transaction.
Founded in 1995, Sibling is engaged in the finance, development and production
of entertainment projects including plays and musicals for the live stage,
independent feature films, and other entertainment projects, as well as the
management of entertainment based real estate properties. Sibling’s strategy
includes the coordination of synergetic elements between its divisions to
provide optimal development for each project or property. One of Sibling’s most
important properties under development includes a musical scheduled to open this
fall which is licensed from and in association with the Red Hat Society, Inc.
Sibling also owns Sibling Pictures, Inc., a film division formed and organized
to finance two or three independent films each year.

 

Sibling’s Board of Directors is headed by the brother and sister team of
Mitchell Maxwell (President) and Victoria Maxwell (Vice President) and also
includes James Cardwell (Chief Financial Officer) and Richard Bernstein (Vice
President). Prior to joining Sibling, each officer and director has an extensive
career within the entertainment industry.

 

Mitchell Maxwell’s career of twenty-five years includes seven Broadway shows,
twenty-seven Off-Broadway shows, four national tours, three West End shows and
five independent films. He also owns and

operates three Off-Broadway theatres. His productions have been honored with
nominations for 10 Tony Awards, 6 Olivier Awards, 15 Outer Critics Circle
Awards, 9 Drama Desk Awards and 3 Obie Awards,

and have won Tony, Drama Desk, Outer Critics Circle, and Obie Awards, as well as
the 2000 Pulitzer Prize for Drama.

 

Victoria Maxwell has been the producer for over 20 years with numerous theatre
and film projects in collaboration with Mitchell Maxwell. She has worked with an
elite roster of talent including Matthew Arkin, Christine Baranski, Ellen
Barkin, Betty Comden, Dana Delany, Olympia Dukakis, Ron Eldard, Lisa Emery,
Corey Feldman, James Gandolfini, Victor Garber, Adolph Green, Robert Klein,
Nathan Lane, Anthony LaPaglia, Jerry Lewis, Donald Margulies, Penny Marshall,
Rob Marshall, Jerry Mitchell, Rob Morrow, Kevin Nealon, Bebe Neuwirth, Jack
O’Brien, Sarah Jessica Parker, Faith Prince, Paul Rudnick, Budd Schulberg,
Patrick Stewart, Daniel Sullivan, Steven Weber and Sigourney Weaver.

 

James “Jay” Cardwell has been involved in the entertainment business for over
twenty years, beginning his theatrical career in 1985 as the Associate Producer
of the original production of the Off-Broadway musical Nunsense that ran over 14
years in New York and countless productions around the world. Prior to joining
Sibling, Mr. Cardwell was the Deputy Director (1999-2001) of the National Jazz
Museum in Harlem (a new Smithsonian Institution Affiliate), a theatrical
consultant to Dentsu, Inc., and a senior tax consultant and

CPA (1981-1984) with Arthur Andersen & Co. in St. Louis.

 

Richard Bernstein is a veteran of the entertainment industry for over 20 years
as a successful artist manager, booking agent, record producer, and a theatrical
stage producer. He is the owner of several night clubs working with star talent
including Linda Ronstadt, Steve Martin, Englebert Humperdinck, Dolly Parton,
Joan Rivers, Don Rickles, Sam Harris, Willie Nelson, James Brown, Elliot Gould,
Sister Sledge, Cliff Richard, Roy Clark, and Tim Weisberg. Mr. Bernstein has
received numerous Grammy Awards nominations for his productions of national
recording artists.

 

The letter of intent anticipates a share exchange pursuant to which Sona will
issue up to 29,717,470 shares of common stock to Sibling for all the issued and
outstanding shares of the Sibling subsidiaries to be acquired. Sona will further
grant 12,189,970 purchase warrants with terms ranging from 3 to 5 years at

 

Page 5 of 10

 


--------------------------------------------------------------------------------

 

exercise prices ranging from $0.275 a share to $1.00 per share to Sibling. The
closing of the transaction remains subject to the execution of a definitive
agreement and shareholder approval. Sona and Sibling are

currently in the process of expediting the completion of these requirements.

 

A number of statements contained in this press release are forward-looking
statements that are made pursuant to the safe harbor provisions of the Private
Securities Litigation Act of 1995. These forward looking statements involve a
number of risks and uncertainties, including a timely closing of the
contemplated

acquisition, market acceptance of Sibling’s entertainment projects and the
management services, competitive market conditions, successful integration of
the companies, and the ability to secure additional

sources of financing. The actual results that Sona may achieve could differ
materially from any forward-looking statements due to such risks and
uncertainties, including but not limited to, the fact that no assurance can be
given that the proposed acquisition of the Sibling assets described above will
be consummated on the above terms, or at all. Sona encourages the public to read
the information provided here in conjunction with its most recent filings on
Form 10KSB and Form 10QSB. Sona’s public filings may be viewed at www.sec.gov.

Contacts:

Sona Development Corp.

Nora Coccaro, 604-602-1717

noracoccaro@attglobal.net

 

or

 

Sibling Entertainment Group, Inc.

Mitchell Maxwell, 212-414-9600

www.siblingentertainment.biz

 

 

Page 6 of 10

 


--------------------------------------------------------------------------------